Name: Commission Directive 1999/25/EC of 9 April 1999 adapting to technical progress Council Directive 93/34/EEC on statutory markings for two- or three-wheel motor vehiclesText with EEA relevance
 Type: Directive
 Subject Matter: technology and technical regulations;  organisation of transport;  transport policy;  land transport
 Date Published: 1999-04-21

 Avis juridique important|31999L0025Commission Directive 1999/25/EC of 9 April 1999 adapting to technical progress Council Directive 93/34/EEC on statutory markings for two- or three-wheel motor vehiclesText with EEA relevance Official Journal L 104 , 21/04/1999 P. 0019 - 0021COMMISSION DIRECTIVE 1999/25/ECof 9 April 1999adapting to technical progress Council Directive 93/34/EEC on statutory markings for two- or three-wheel motor vehicles(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/61/EEC of 30 June 1992 relating to the type-approval of two- or three-wheel motor vehicles(1), as amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 16 thereof,Having regard to Council Directive 93/34/EEC of 14 June 1993 on statutory markings for two- or three-wheel motor vehicles(2), and in particular Article 3 thereof,(1) Whereas Directive 93/34/EEC is one of the separate Directives of the Community type-approval procedure introduced by Directive 92/61/EEC; whereas the provisions of Directive 92/61/EEC relating to vehicle systems, components and technical units therefore apply to this Directive;(2) Whereas developments in technology now permit an adaptation of Council Directive 93/34/EEC to technical progress; whereas in order to ensure the proper functioning of the type-approval system as a whole, it is necessary to clarify or complete certain provisions of the Directive concerned;(3) Whereas to this end it is necessary to adapt certain symbols used and to clarify certain requirements concerning the symbols and characters to be used for the indication of the statutory markings on the manufacturer's data plate;(4) Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for adaptation to technical progress set up by Article 13 of Council Directive 70/156/EEC(3), as last amended by Directive 98/91/EC of the European Parliament and of the Council(4),HAS ADOPTED THIS DIRECTIVE:Article 1The Annex to Directive 93/34/EEC is hereby amended in accordance with the Annex to this Directive.Article 21. With effect from 1 January 2000, Member States shall not, on grounds relating to statutory markings:- refuse, in respect of a type of two- or three-wheel vehicle, to grant EC type-approval,- prohibit the registration, sale or entry into service of two- or three-wheel motor vehicles,if the statutory markings comply with the requirements of Council Directive 93/34/EEC as amended by this Directive.2. With effect from 1 July 2000, Member States shall refuse to grant EC type-approval for any type of two- or three-wheel motor vehicle on grounds relating to the statutory markings if the requirements of Directive 93/34/EEC, as amended by this Directive, are not fulfilled.Article 31. Member States shall adopt and publish, no later than 31 December 1999, the provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof.They shall apply those provisions from 1 January 2000.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the texts of the main provisions of national law that they adopt in the field governed by this Directive.Article 4This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 5This Directive is addressed to the Member States.Done at Brussels, 9 April 1999.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 225, 10.8.1992, p. 72.(2) OJ L 188, 29.7.1993, p. 38.(3) OJ L 42, 23.2.1970, p. 1.(4) OJ L 11, 16.1.1999, p. 25.ANNEX1. Point 2.1.4 is replaced by the following: "2.1.4. the static sound level: ... dB(A) ... min-1."2. Point 3.1.1.2 is replaced by the following: "3.1.1.2. the second part consists of six characters (letters or digits) for the purpose of describing the general characteristics of the vehicle (type, variant and version). If the manufacturer does not use one or more of those characters, the unused spaces must be filled by alphanumerical characters, the choice being left to the manufacturer for each vehicle."3. Point 3.1.2 is replaced by the following: "3.1.2. the vehicle identification number must, wherever possible, occupy a single line. The beginning and end of this line must be marked by a symbol which is neither an Arabic numeral nor a capital Latin letter, nor must it be possible to confuse this with any such character.By way of an exception and for technical reasons it may also occupy two lines. However, in this case there must be no breaks within any of the three parts and the beginning and end of each line must be marked by a symbol which is neither an Arabic numeral nor a capital Latin letter, nor must it be possible to confuse this with any such character.The introduction of said symbol within a line between the three parts (Point 3.1.1) is also authorised.There must be no spaces between the characters."